Citation Nr: 1547704	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  13-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected hemorrhoids.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a mental health condition to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for throat condition, to include as a manifestation of a gastrointestinal disorder.

5.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to November 1988, with additional participation in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the claims for service connection on appeal, and granted service connection for hemorrhoids.  The above claims have since been re-characterized as necessary to comport with the Veteran's contentions and the medical evidence.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that proceeding has been associated with the claims file.

The Board notes that there was new evidence added since the last Regional Office adjudication with no waiver.  However, for cases in which the VA-9 is filed on or after February 2, 2013, there is an automatic waiver of RO review of evidence added at the time of or any time after the filing of the VA-9.  38 U.S.C. 7105.  In this case, the VA-9 was submitted in May 2013.  As such, automatic waiver occurs.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for a throat condition, to include as a manifestation of a gastrointestinal disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has notified the Board that he wishes to withdraw his appeals for an increased rating for hemorrhoids and for service connection for left ear hearing loss.

2.  The most probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD which is etiologically related to in-service events.

3.  The Veteran, who served from November 1985 to November 1988, does not have active service during a recognized period of war.  There is no evidence of record indicating that he was disabled from a disease or injury incurred or aggravated in the line of duty or from certain cardiovascular events during his participation in the reserves.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met, as to the claims for an increased rating for hemorrhoids and for service connection for left ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for basic eligibility for nonservice-connected pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Withdrawn Claims

During the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant indicating that he wishes to withdraw his claims for an increased rating for hemorrhoids and for service connection for left ear hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for an increased rating for hemorrhoids and for service connection for left ear hearing loss and they are dismissed.



Legal Criteria for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, will be presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the claimed PTSD is not a psychosis.  Furthermore, as noted in the Introduction, the issue of service connection for schizophrenia has been the subject of a prior final decision, and is not presently before the Board.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service Connection for PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2014); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In this case, the record reflects a diagnosis of PTSD, both in a July 2014 letter written by a PTSD specialist psychologist at the Veterans Administration Hospital in Grand Island, Nebraska, and an August 2012 VA treatment record.  The RO by a January 2013 rating decision has conceded that the Veteran suffered an in-service stressor, when he drank pine oil which was maliciously placed in his drink by a peer.

The PTSD specialist, K.K., Ph.D., who authored the July 2014 letter, indicated that she has treated the Veteran for PTSD through VA since September 2013.  She indicated that the Veteran's stressors, to include the poisoning, warranted Prolonged Exposure therapy, an extremely emotionally demanding therapy.  She indicated that portions of the therapy targeted at treating the Veteran's trauma from the poisoning required the Veteran to leave food or drinks outside his awareness for short periods before consumption.  Dr. K.K. indicated that at no time did she question the veracity of the Veteran's reports.  She indicated that her experience includes that she has treated veterans for PTSD for seven years at VA.

The record contains a VA examiner's opinions, dated April 2014 and January 2013, that there is insufficient evidence to diagnosis PTSD and that invalid psychometric testing indicates the Veteran's self-reporting to be invalid, exaggerated, and/or contrived.  In this regard, the Board weighs more heavily Dr. K.K.'s opinion, that the Veteran indeed suffers from PTSD due in part to his in-service poisoning.  A PTSD diagnosis made by a mental health professional must be presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, Dr. K.K. specifically stated that she found the Veteran a reliable reporter, and the RO conceded the in-service poisoning as a stressor.  

The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is for application, as there is an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, service connection for a mental condition to include PTSD is warranted.

Non-Service Connected Pension

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  In Manning v. Principi, 16 Vet. App. 534   (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue addressed herein.  As explained below, there is no dispute as to the facts.  This appeal is being denied due to the claimant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's appeal is not subject to the provisions of the VCAA.

To be eligible for non-service connected pension, a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521 (j). 

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

In this case, the Veteran does not demonstrate service during wartime, as his service lies between the Vietnam era, which ceased in 1975, and the Gulf War, which commenced in 1990.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  As such, the entitlement to non-service connected pension is denied as a matter of law.


ORDER

The appeals for an increased rating for hemorrhoids and for service connection for left ear hearing loss are dismissed. 

Service connection for a mental health condition to include posttraumatic stress disorder (PTSD) is granted.

Entitlement to non-service connected pension is denied.



REMAND

As relayed during the August 2015 Board hearing, the Veteran claims to suffer from pain, difficulty with taste, acid reflux and burning sensations in his throat as related to his confirmed ingestion of pine oil in-service.  The Veteran's contentions and medical evidence of record have raised the possibility that the Veteran's throat condition is a manifestation of an underlying gastrointestinal disorder, as the August 2012 VA examiner stated that the reflux was related to gastrointestinal issues.

In July 2013, a VA examiner, in response to April 2013 VA treatment records which revealed a diagnosis of gastritis and a benign polyp which was removed from the Veteran's colon, opined that it was less likely as not that the gastritis and a benign polyp were incurred or caused by the in-service ingestion of pine oil.  However, the VA examiner was specifically requested to respond to the diagnosis of gastritis and a benign polyp, and in the August 2015 Board hearing, the Veteran and his representative raised the possibility that the Veteran could suffer from broader gastrointestinal complications as due to the pine oil exposure.  Further, the representative raised the contention that the pine oil had entered the Veteran's stomach and damaged the hiatal hernia.  In light of these contentions, the Board finds an additional VA examination necessary to determine if the Veteran suffers from any underlying gastrointestinal disability as due to his in-service pine oil exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of gastrointestinal issues.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

Please include all diagnoses pertaining to the claimed throat and gastrointestinal problems and opine whether it is at least as likely as not that the Veteran suffers from a throat condition or gastrointestinal disorder which was incurred in, aggravated by or otherwise related to his active military service, to include the ingestion of pine oil. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for service connection for a throat condition to include gastrointestinal condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


